     Case 3:19-cv-00252-MMD-CLB Document 6 Filed 06/23/20 Page 1 of 3



1
2
3                             UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     IVAN LEE MATTHEWS, II,                               Case No. 3:19-cv-00252-MMD-CLB
7                                           Plaintiff                    ORDER
8            v.
9     WILLIAM REUBART et al.,
10                                      Defendants
11
12          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
13   1983 by a state prisoner. On May 14, 2020, the Court issued an order dismissing the
14   Complaint with leave to amend and directed Plaintiff to file an amended complaint within
15   30 days. (ECF No. 3 at 6-7.) The 30-day period has now expired, and Plaintiff has not
16   filed an amended complaint or otherwise responded to the Court’s order.
17          District courts have the inherent power to control their dockets and “[i]n the
18   exercise of that power, they may impose sanctions including, where appropriate . . .
19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
24   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
25   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
26   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
27   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
28   to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
     Case 3:19-cv-00252-MMD-CLB Document 6 Filed 06/23/20 Page 2 of 3



1    (affirming dismissal for lack of prosecution and failure to comply with local rules).
2           In determining whether to dismiss an action for lack of prosecution, failure to obey
3    a court order, or failure to comply with local rules, the court must consider several factors:
4    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
6    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
7    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
8    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9           Here, the Court finds that the first two factors, the public’s interest in expeditiously
10   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
15   disposition of cases on their merits—is greatly outweighed by the factors in favor of
16   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17   the court’s order will result in dismissal satisfies the “consideration of alternatives”
18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
19   at 1424. The Court’s order requiring Plaintiff to file an amended complaint within 30 days
20   expressly stated: “It is further ordered that, if Plaintiff fails to file an amended complaint
21   curing the deficiencies outlined in this order, this action will be dismissed with prejudice
22   for failure to state a claim.” (ECF No. 3 at 7.) Thus, Plaintiff had adequate warning that
23   dismissal would result from his noncompliance with the Court’s order to file an amended
24   complaint within 30 days.
25          It is therefore ordered that this action is dismissed with prejudice based on
26   Plaintiff’s failure to file an amended complaint in compliance with this Court’s May 14,
27   2020, order and for failure to state a claim.
28   ///

                                                     2
     Case 3:19-cv-00252-MMD-CLB Document 6 Filed 06/23/20 Page 3 of 3



1          It is further ordered that the motion to proceed in forma pauperis (ECF No. 1) is
2    denied as moot.
3          It is further ordered that the Clerk of Court will close the case and enter judgment
4    accordingly.
5
6          DATED THIS 23rd day of June 2020.
7
8                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
